IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEVIN RENTZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5285

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, Judge.

Wm. J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, Bryan E. DeMaggio,
and Jessie B. Wilkison of Sheppard, White, Kachergus & DeMaggio, P.A.,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.